Title: To George Washington from Charles Pettit, 17 September 1778
From: Pettit, Charles
To: Washington, George


          
            Sir
            Mrs Reynolds’s 5 Miles south from Bedford [N.Y.]—½ a Milefrom the main Road 17 Sepr 1778—2 o’Clock p.m.
          
          A few Minutes ago, Mr Worthington Assistt Commissary of Purchases informed me he had just parted from Joseph Hobby of Horse Neck, Capt. Ezekl Hyat & Major Strang who informed him that this Morning, being at Horse Neck, they saw a large Fleet pass towards New York, larger they imagined than the Fleet which some Weeks since went to New Port. Mr Worthington could tell me no farther particulars, but told me the Gentlemen would be along in a few Minutes. I sent to desire they would call on me, but they were gone another Road and could not be found. It is therefore out of my Power to give your Excellency farther Particulars.
          If the Weather permits I propose to move to Fredericksburg Tomorrow. I have the Honr to be with the greatest Respect Your Excellency’s most obedt hume Servt
          
            Cha. Pettit A.Q.M.G.
          
        